DETAILED ACTION

This office action is in response to a Remarks and Amendments filed January 21, 2021 in regards to a 371 application filed February 7, 2012 claiming priority to PCT/NL09/50394 filed July 2, 2009. Claims 8-22 have been elected without traverse.  Claims 1-7 and 23-30 have been withdrawn as non-elected. Claims 1, 47, 48, and 52 have been amended. Claims 8-9, 13, 20-22, 29, 33-39, and 46 have been cancelled without prejudice. Claims 53-55 are new. Claims 10-12, 14-19, 31-32, 40-45, and 47-55 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Linda Chin on January 27, 2021.                  
The application has been amended for the claims dated January 21, 2021 as follows: 
In regards to claim 28, should read – A medical device comprising a copolymer according to claim 47. -.   
In regards to claim 30, line 1, change “… The antimicrobial … ” to -… An antimicrobial … -.  
In regards to claim 31, line 1, change “… (A) = about …” to - … (A) is about … -.
In regards to claim 32, lines 1-2, change “… (B) = …” to - … (B) is about … -.

                                                             Election/Restrictions
Claims 10-12, 14-19, 31-32, 40-45, and 47-55 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-7 and 23-28, and 30, directed to the process of are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 21, 2014 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-7, 10-12, 14-19, 23-28, 30-32, 40-45, and 47-55 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the closest references: Koinuma et al. (US. 5,466,853).
In regards to claim 47, Koinuma et al. disclose a diester monomer having the formula as shown below

    PNG
    media_image1.png
    150
    468
    media_image1.png
    Greyscale

wherein R1, R2, R3 are the same or different groups, and represent a hydrogen atom, an alkoxy carbonyl group having 1 to 20 carbon atoms, an alkenyloxy carbonyl group having 1 to 20 carbon atoms, or a phosphorylcholine derivative group, wherein the monomer can be copolymerized with another monomer including N-vinyl pyrrolidone. Koinuma et al. discloses that the content of the other vinyl monomer (e.g., N-vinyl pyrrolidone) is of from 1 to 10,000 parts by weight to 100 parts by weight of the 
However, Koinuma et al. do not teach or fairly suggest the claimed N-vinyl lactam copolymer composition comprising an N-vinyl lactam copolymer prepared by the process comprising reacting about 1-99 mole % of a vinyl lactam monomer (A), and about 99-1 mole % of a derivatized maleate monomer (B), wherein A/B >1; A + B = 100 mole%; and (A) and (B) are defined according to the following general formula:

    PNG
    media_image2.png
    170
    323
    media_image2.png
    Greyscale

wherein n is 1 or 2; 
R1 and R2 are each independently hydrogen or methyl; and 
R3 and R4 are each independently selected from hydrogen, alkyl groups, aryl groups, organometallic groups, and heteroalkyl and heteroaryl groups comprising at least one heteroatom other than carbon or hydrogen, with the proviso that both R3 and R4 are not hydrogen and R3 and R4 are selected so the resultant monomer (B) forms a weak di-monomer complex with (A); and wherein said reacting is performed by solution polymerization in a solvent or solvent mixture in which both the lactam monomer (A), the maleate monomer (B), and the resultant copolymer are freely soluble in, wherein the mixture of the monomers is fed to the reaction mixture as a pre-mixed monomer solution over a predetermined period of time, and wherein (A) and (B) form a weak di-monomer complex and the resultant copolymer is predominantly an alternating copolymer.  By contrast, the diester of Koinuma et al. does not form a weak di-monomer complex with N-vinyl pyrrolidone and the diester monomers readily homopolymerize, therefore the resulting polymers of Koinuma et al. are not a predominantly alternating structure and would have structures of a block copolymer or a random copolymer.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763